Citation Nr: 0812461	
Decision Date: 04/15/08    Archive Date: 05/01/08

DOCKET NO.  06-06 990A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder, diagnosed as depression/dysthymic 
disorder.  

2.  Entitlement to service connection for bilateral hearing 
loss.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The veteran served on active duty from January 1970 to 
January 1973.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions of the Department of Veteran's 
Affairs (VA) Regional Office (RO) in Waco, Texas.  

The issue of entitlement to service connection for post-
traumatic stress disorder (PTSD) is not addressed in this 
decision.  That issue was addressed separately by the RO.  In 
January 2007, it was determined that new and material 
evidence had not been received that was sufficient to reopen 
the claim.  That claim is no longer on appeal.  


FINDINGS OF FACT

1.  An acquired psychiatric disorder (depression/dysthymic 
disorder) was not demonstrated during the veteran's military 
service, and a preponderance of the competent evidence of 
record is against concluding that such disorder was caused or 
aggravated by service.  

2.  During an August 2006 hearing at the RO, the veteran 
withdrew the issue of entitlement to service connection for 
bilateral hearing loss.  




CONCLUSIONS OF LAW

1.  An acquired psychiatric disorder was not incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.159, 3.303, 3.304 (2007).  

2.  The criteria for withdrawal of a substantive appeal have 
been met as to the issue of entitlement to service connection 
for bilateral hearing loss.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204(b)(1) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Entitlement to service connection for an acquired psychiatric 
disorder, diagnosed as depression/dysthymic disorder.  

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.

First, VA has a duty under the VCAA to notify a claimant and 
any designated representative of the information and evidence 
needed to substantiate a claim.  In this regard, a November 
2004 letter to the veteran from the RO specifically notified 
him of the substance of the VCAA, including the type of 
evidence necessary to establish entitlement to service 
connection on a direct and presumptive basis, and of the 
division of responsibility between the veteran and the VA for 
obtaining that evidence.  Consistent with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), VA essentially satisfied 
the notification requirements of the VCAA by way of these 
letters by: (1) informing the veteran about the information 
and evidence not of record that was necessary to substantiate 
his claims; (2) informing the veteran about the information 
and evidence VA would seek to provide; (3) informing the 
veteran about the information and evidence he was expected to 
provide; and (4) requesting the veteran to provide any 
information or evidence in his possession that pertained to 
the claims.

Second, VA has made reasonable efforts to assist the veteran 
in obtaining evidence necessary to substantiate his claims.  
38 U.S.C.A. § 5103A (West 2002 & Supp. 2007).  The 
information and evidence associated with the claims file 
consists of the veteran's service treatment records, VA 
medical treatment records, private post-service medical 
treatment records, VA orthopedic and neurological 
examinations, and statements from the veteran and his 
representative.  There is no indication that there is any 
additional relevant evidence to be obtained by either VA or 
the veteran.

The United States Court of Appeals for Veterans Claims 
(Court) held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, to specifically include that a 
disability rating and an effective date will be assigned if 
service connection is awarded.  Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  In the present appeal, the veteran was 
provided with notice of this information in a letter dated in 
March 2006.  

Service Connection

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. § 1110 (West 2002 & Supp. 2007); 38 C.F.R. § 3.303 
(2007).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2007).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however, remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2007).  

This rule does not mean that any manifestations in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic".  When the disease entity is 
established, there is no requirement of evidentiary showing 
of continuity.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b) (2007).  

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of inservice incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed inservice disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999); see also Pond v West, 12 Vet. App. 341, 346 
(1999).  

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  Equal weight is not accorded to each piece of 
evidence contained in the record; every item of evidence does 
not have the same probative value.

Factual Background

The service treatment records are negative for report of, 
treatment for, or diagnosis of a psychiatric disorder, to 
include depression or dysthymic disorder.  Post service 
private records from 2003 reflect treatment for diabetes 
mellitus.  VA records show that when the veteran was seen for 
physical ailments in July 2003, a history of depression was 
noted.  Additional VA evaluation in October 2004, November 
2004 and January 2005 resulted in diagnosis of mild 
depression and dysthymic disorder.  The October 2004 report 
reflects that the veteran had a history of a depressed mood 
for several years.  This had worsened during the last year 
coinciding with the diagnosis of diabetes mellitus.  The 
veteran said that he became depressed around the time of the 
divorce from his only wife in 1984.  At that time, he had to 
leave his two sons with her.  He also had to change jobs 
quite often leading to periods of unemployment of up to 6 
months.  In the November 2004 report, it was noted that 
stressors resulting in the veteran's depression included the 
inability to maintain relationships with women and health 
problems such as diabetes and erectile dysfunction.  
Additional stressors included not completing his sociology 
degree in the past (he lacked one semester) due to marital 
discord.  

In an August 2005 statement, P.A.A. asserted that she had 
known the veteran since 1973.  He always seemed to have an 
inner sadness about him and seemed to carry a heavy weight on 
his shoulders.  Over the years, his personality changed and 
he was diagnosed with depression.  She noted that he had mood 
swings and sometimes seemed cold and cruel.  The changes in 
his behavior were abrupt, and one moment he might be gentle 
and loving but then quickly turn into an individual who was 
indifferent to the feelings of others.  He had difficulty 
being around others and was unable to maintain fruitful 
relationships with others.  He was overly possessive, 
controlling, demanding, and mistrustful of others.  

Private records dated in November 2005 refer to the veteran's 
PTSD and major depressive disorder.  He continued to be seen 
for psychiatric symptoms (reported as PTSD) in January 2006.  

In a January 2006 statement, the veteran reported that he 
initially experienced nervousness and anxiety during his 
military service.  Essentially, he provided information 
regarding stressors that he thought resulted in PTSD.  As 
already noted, service connection was separately denied for 
PTSD and entitlement to service connection for that 
psychiatric disorder is not addressed in the current claim 
which pertains to entitlement to service connection for an 
acquired psychiatric disorder, other than PTSD, to include 
depression/dysthymic disorder.  

At an August 2006 personal hearing, the veteran testified in 
support of his claim.  He opined that his depression resulted 
from inservice stressors such as exposure to constant 
incoming fire from small arms mortar.  The veteran said that 
this condition interfered with his daily activities.  
Specifically, he procrastinated a lot.  He did not feel that 
his depression was due to personal problems.  He stated his 
psychiatric problems began in 1971.  He pointed out that he 
was exposed to combat fire on a recurring basis while in 
Vietnam.  He reported sleep disturbance and said that when he 
saw accidents or injuries to others, it brought back his 
inservice experiences.  He now received treatment at VA for 
depression.  

Additional VA treatment records dated through early 2007 show 
continued treatment for various conditions, to include 
depression.  

Analysis

It is the veteran's assertion that service connection is 
warranted for depression/dysthymic disorder in that this 
condition is of service origin.  However, after review of the 
entire claims file, it is the Board's conclusion that service 
connection is not warranted for an acquired psychiatric 
disorder, other than PTSD, to include depression/dysthymic 
disorder.  Specifically, it is noted that no such condition 
was noted during service or for many years after.  The 
veteran reported in 2004 that he initially became depressed 
in 1984 after he and his wife divorced.  The first report 
showing actual treatment for psychiatric symptoms was in 
2004.  Records from 2004 and 2005 essentially reflect that 
the veteran's depression/dysthymic disorder was precipitated 
by personal and health problems.  No relationship to any 
incident of military service is indicated.  

Simply put, the record demonstrates onset of mental problems 
many years after service.  See Maxson v. Gober, 230 F. 3d 
1330 (Fed. Cir. 2000) (evidence of a prolonged period without 
medical complaint after service can be considered as a factor 
in determining a service connection claim).  The Board also 
observes that no medical professional has associated the 
veteran's current mental pathology to his military service.  
In consideration of the foregoing, the Board concludes that 
the preponderance of the evidence is against the claim that 
the veteran's mental disorder had its onset or is otherwise 
related to service.  

The contentions expressed by the veteran and P.A.A. as to 
etiology of this condition have been considered.  It is noted 
that they are competent as a lay persons to report on that 
which they have personal knowledge.  See Layno v. Brown, 6 
Vet. App. 465, 470 (1994).  However, there is no evidence of 
record that the veteran or P.A.A. has specialized medical 
knowledge to be competent to offer medical opinion as to 
cause or etiology of the claimed disability.  See Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).

Moreover, the Board has considered the doctrine of reasonable 
doubt, but finds that the record does not provide an 
approximate balance of negative and positive evidence on the 
merits.  Therefore, the Board is unable to identify a 
reasonable basis for granting the veteran's claim.  See Ortiz 
v. Principi, 274 F.3d 1361 (2001) which reflects that the 
benefit of the doubt rule applies only when the positive and 
negative evidence renders a decision "too close to call."  

Entitlement to service connection for bilateral hearing loss.  

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn either in writing or on the record at a hearing at 
any time before the Board promulgates a decision.  Withdrawal 
may be made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2007).

During his August 2006 hearing before a Decision Review 
Office at the RO, the veteran withdrew the appeal as to the 
issue of entitlement to service connection for bilateral 
hearing loss.  

In light of the veteran's withdrawal of his appeal, there 
remains no allegation of error of fact or law for appellate 
consideration.  In essence, a "case or controversy" involving 
a pending adverse determination that the veteran has taken 
exception to does not currently exist.  See Shoen v. Brown, 6 
Vet. App. 456, 457 (1994) [quoting Waterhouse v. Principi, 3 
Vet. App. 473 (1992)].  Accordingly, the Board is without 
jurisdiction to review the appeal.  This appeal is dismissed 
without prejudice to refiling.

ORDER

Service connection for an acquired psychiatric disorder, 
diagnosed as depression/dysthymic disorder, is denied.  

The appeal of the claim of entitlement to service connection 
for bilateral hearing loss is dismissed.




____________________________________________
JOHN Z. JONES
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


